DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     JAMES COCHRAN, JR.,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-343



                       September 29, 2021

Appeal from the Circuit Court for Lee County; Bruce E. Kyle, Judge.

Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for
Appellant.

Ashley Moody, Attorney General, Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2